ALLOWABILITY NOTICE
 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the limitations
set forth in independent Claims 1, 11, and 26 are not disclosed nor taught by the prior art. The arguments made by applicant in the remarks dated 02/18/2021 to be persuasive and the amendment filed on 02/18/2021 to overcome the prior art of record. 
The closest prior art of record are Sun (US 2019/0041111 A1); Gagnon (4,496,286) and Urbank et al. (US 6,588,222 B1).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not disclose the amendments made on 02/18/2021.  Although Sun modified supra discloses the most of the structure recited, it fails to teach determining a suction pressure control point of the compressor based on the target compressor power, a compressor discharge pressure, and an engine speed of an engine powering the TRU. Therefore, when viewed as a whole and for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims. Further search was conducted, and no prior art was found that renders the claims anticipated or in combination, obvious. 
Election/Restrictions
Claims 1-20 and 26 are allowable. The restriction requirement between method and apparatus, as set forth in the Office action mailed on 04/10/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 04/10/2019 is withdrawn.  Claims 11-20, directed to a no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claims 1-20 and 26 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hilliker et al. (3,643,464).
                                                                                                       

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/KIRSTIN U OSWALD/Examiner, Art Unit 3763